                         COMMONWEALTH OF MASSACHUSETTS
PLYMOUTH, SS
                                                                      SUPERIOR COURT
                                                                      Civil Action No.:

KEVIN NARDI,
     Plaintiff                                 )
                                               )
V.                                             )
                                               )
SAFARILAND, LLC,                               )
Defendant.                                     )

                                                                           -I*   ........         -V'

                                           COMPLAINT

 PARTIES AND FACTS

     1. The plaintiff Kevin Nardi resides in Middleboro, Plymouth County, Massachusetts.
     2. The defendant Safariland, LLC is a Delaware limited liability company with a principal

        place of business at 13386 International Parkway, Jacksonville, FL 32218.

     3. The defendant Safariland, LLC is a successor in interest to the former Federal

        Laboratories, Inc. and as a result of series of corporate transactions is responsible for the

        negligence and breach of warranty of its predecessor Federal Laboratories, Inc.

     4. At all times pertinent hereto, the predecessor of Safariland, LLC, was engaged in the

        design, development, assembly, manufacture, testing, inspection, packaging, promotion,

         advertising, marketing and sale of tear gas launchers including the VA Tear Gas Launcher

         Model 201-Z, 37mm, which is the subject of this action.

     5. On or about April 4, 2018, while participating in a SWAT team training exercise, the

         plaintiff Kevin Nardi sustained a severe injury to his left hand when the defendant’s

         launcher blew up in his hand.
  6. This action arises out of injuries sustained in Massachusetts sufficient to confer personal

     jurisdiction over defendant pursuant to the Massachusetts long arm statute in that

     defendant and/or its predecessor regularly does or solicits business, or engages in any

     other persistent course of conduct, or derives substantial revenue from goods used or

     consumed, or services rendered, in Massachusetts.

COUNT I (NEGLIGENCE VS. SAFARILAND, LLC)

  7. The plaintiff repeats Paragraphs 1-6 as if expressly set forth herein.

  8. The injuries sustained by plaintiff Kevin Nardi were the direct and proximate result of the
      carelessness and negligence of the defendant’s predecessor as follows:

             a. Defendant’s predecessor negligently designed, developed, assembled,
                 manufactured, inspected, tested, marketed, advertised, sold and distributed

                  said launcher.

              b. Defendant’s predecessor negligently failed to warn or instruct or adequately

                  warn or adequately instruct plaintiff and others users of said product of its
                  dangerous and defective characteristics, and of the safe and proper method of

                  using said product.

              c. Defendant’s predecessor negligently failed to equip said launcher with
                  adequate safety devices.
   9. As a direct and proximate result of the negligence of defendant’s predecessor as set forth

      herein, the plaintiff was caused to sustain severe and permanent injuries including an

       injury to his left hand. He has had extensive medical care and will require additional
       future care. He has lost time from work. His quality of life has been adversely affected.

       He does not enjoy life as he did prior to the occurrence.
         WHEREFORE, plaintiff prays judgment against defendant, together with interest and

costs.
COUNT II (BREACH OF WARRANTY vs. SAFARILAND, LLC)

    10. The plaintiff repeats Paragraphs 1-6 as if expressly set forth herein.

    11. Defendant’s predecessor expressly and impliedly warranted to plaintiff and to the general

         public that said product was safe, merchantable and fit for its intended purposes and uses.

         Defendant breached its warranties because said product was unsafe, not of merchantable

         quality and unfit for its intended uses and purposes. Plaintiff relied on the warranties

         made by defendant and plaintiff sustained injury as the direct and proximate result of the

         breaches of warranties by defendant. Due notice has been given defendant of its breaches
                                                                                                         r
         of warranty.
    12. As a direct and proximate result of the breach of warranty of defendant’s predecessor as       ■'!       ■




         set forth herein, the plaintiff was caused to sustain severe and permanent injuries

         including an injury to his left hand. He has had extensive medical care and will require      i-    ■

         additional future care. He has lost time from work. His quality of life has been adversely

         affected. He does not enjoy life as he did prior to the occurrence.
         WHEREFORE, plaintiff prays judgment against defendant, together with interest and

costs.
         PLAINTIFF CLAIMS TRIAL BY JURY.
                     The Plaintiff,
                     By His Attorneys,


                      OdLgy^-L
                     James A. Swartz
                     BBO #556920
                     Alan L. Cantor
                     BBO#072360
                     Swartz & Swartz, PC
                     10 Marshall Street
                     Boston, MA 02108
                     (61'7) 742-1900

Dated: March ^2019
